DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12, 16-18, and 20-21)  in the reply filed on 12/21/2020 is acknowledged.
Claims 13-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.  Accordingly, claims 1-21 are pending, with claims 13-15 and 19 currently withdrawn.  Claims 1-12, 16-18, and 20-21 are examined.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/EP2017/074405, filed 09/26/2017.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   EP16190594.8, filed in Europe on 09/26/2016.
Information Disclosure Statement
The Information Disclosure Statement (IDS) been considered and initialed and is attached hereto.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  Please change “In vitro” to “An in vitro method”.  Please change “a subject” in the preamble to “a human subject exhibiting symptoms of pancreatic disease” and change “a human subject exhibiting symptoms of having” in the providing step to “the human subject exhibiting symptoms of”.  Please change “wherein determining a concentration” to “wherein determining the concentration”.   Please change “the concentration of GP2a in one” to “a concentration of CP2a in one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural principle without significantly more. The claim(s) recite an in vitro method for diagnosis of acute pancreatitis (AP) in a subject by detection of Glycoprotein 2 
These claims are directed to a natural principle, because they are directed to the relationship between the expression of the protein and acute pancreatitis and absence of other diseases.  .  These claims do not integrate the natural principle into a practical application, such as adding an unconditional treatment step.
According to the Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of natural 
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical exception: The claim does not integrate the abstract idea to a practical application.
Step 2B: If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the providing a sample and the providing, contacting, and determining steps are mere data gathering. Obtaining is necessary to gather the data to apply the natural exception.  See MPEP 2106.04 stating that diagnosing an abnormal condition by performing clinical tests and analyzing the results is not eligible and is mere data gathering.  See In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).  Moreover, the MPEP says determining the level of a biomarker in blood is mere data gathering. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are routine and conventional.  An unconditional treatment step at the end of the claim may make the claim patent eligible.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-12, 16-18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe et al (US2007/0275422 A1).
With respect to claim 1, under the broadest reasonable interpretation of the claim, the wherein clause simply expresses the intended result of a process step positively recited (the result of the determining step).  According to MPEP 2111.04, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Lowe at claims 1, 4, and 6 teaches an in vitro method for diagnosing of acute pancreatitis in a subject by detecting a Glycoprotein 2 analyte.  Lowe at [0083] teaches distinguishing between different isoforms and detecting only one isoform such as the longer form (which is alpha, see instant spec at 2).  Lowe at [0010], [0016]-[0017], [0055], and claim 9 teaches that the GP2 analyte is the long analyte (alpha, see instant spec at 2).  Lowe at [0087]-[0088] teaches that this method can be used to diagnose pancreatic disease coincident with the onset of symptoms (which would be within 72 hours, as it is when the symptoms start), which naturally means that a sample was provided within 72 of the onset of symptoms from a subject having symptoms. Lowe at [0010], [0016]-[0017], [0055], [0077]-[0078], [0119], and claims 1, 9, and 11-14 teaches providing an affinity reagent (antibody 
With respect to claim 2, under the broadest reasonable interpretation of the claim, the wherein clause simply expresses the intended result of a process step positively recited (the result of the determining step).  According to MPEP 2111.04, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Lowe at [0129] teaches that the assay was senility and specific meaning that it would diagnose acute pancreatitis.  Lowe at [0129]-[0130] teaches that different cutoff values were developed for chronic pancreatitis, pancreatic cancer, and acute pancreatic and teaches that acute pancreatic had the highest specificity. Lowe at [0129] teaches it distinguishes from non-pancreatic disease (which include some of the disease 
With respect to claims 5-8 and 17-18, Lowe at [0020], [0055], [0072], [0083] teaches distinguishing between different isoforms and that the monoclonal antibody binds to/detects the long form (alpha; seq id 1 or 2, see instant spec at 2 and tables 1-2) and not the short form (beta; seq id 3-4, see instant spec at 2 and Tables 1-2).  
With respect to claim 9, Lowe at [0113] teaches that the method is conducted as an ELISA and teaches that the affinity reagent is immobilized on a solid surface before contacting the sample.
With respect to claim 10, Lowe at [0077]-[0079] teaches capturing the GP2a from the sample via the affinity reagent (antibody) that is immobilized to the solid surface (well plate) to create a captured GP2a, treating said captured Gp2a with a labeled secondary affinity reagent (antibody) directed to GP2, and detecting the signal emitted from the secondary affinity reagent.  Lowe at [0085] teaches comparing the signal from the experimental to controls of a predetermined concentration (positive controls).
With respect to claim 11, Lowe at [0079] teaches alkaline phosphatase.
With respect to claim 12, Lowe at claim 10 teaches a blood sample.
With respect to claim 16, Lowe at [0115] teaches using healthy controls.
 

With respect to claim 20, Lowe at [0097] teaches initiating a treatment regime for the subject who is determined to have a pancreatic disease (which as explained above includes AP).
With respect to claim 21, Lowe at [0023], [0113],  and [0115] teaches incubating the sample (blood) from a subject  with an affinity reagent (antibody) that is immobilized to the solid surface (well plate) to create a captured GP2a (which naturally provides a sample having a complex of at least one affinity reagent directed against GP2a bound to said GP2a, which naturally provides a sample having a complex of the affinity reagent directed against GP2a in a bodily fluid (blood) obtained from the subject.   Lowe at Fig. 2 teaches that the concentration of AP patients is higher than the control.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al (US2007/0275422 A1).
With respect to claims 3-4, Lowe at [0129] teaches that the assay was senility and specific meaning that it would diagnose acute pancreatitis.  Lowe at [0129]-[0130] teaches that different cutoff values were developed for chronic pancreatitis, pancreatic cancer, and acute pancreatic and teaches that acute pancreatic had the highest specificity. Lowe at [0129] teaches it distinguishes from non-pancreatic disease (which include some of the disease mentioned. Moreover, the means of the Gp2 levels in Fig. 2 and Table 3 are very different for acute pancreatitis and chronic pancreatitis or pancreatic cancer, indicating that the cutoff value can 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have optimized the cutoff values, as taught by Lowe, in the method of Lowe.
One of ordinary skill in the art would have been motivated to have optimized the cutoff values, as taught by Lowe, in the method of Lowe, because Lowe teaches optimizing the cutoff values.
One of ordinary skill in the art would have a reasonable expectation of success, because Lowe teaches optimizing the cutoff values.
Conclusion
	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	YING HAO ET AL:"Determination of Plasma Glycoprotein 2 Levels in Patients .

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641